Citation Nr: 1523701	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable disability rating for headaches.

2. Entitlement to the minimum 30 percent disability rating assigned post total knee arthroplasty for right knee degenerative joint disease, status post partial knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 until he retired in July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned at an April 2015 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of an initial compensable disability rating for headaches and a disability rating in excess of 30 percent for a right knee disability, status post partial replacement, to include on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had a partial right knee replacement on October 9, 2012; therefore he meets the criteria for a total evaluation from February 1, 2013 to October 8, 2013.

2. As of October 9, 2013, he meets the criteria for the minimum 30 percent rating for his right knee.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent disability rating from February 1, 2013 to October 8, 2013 for right knee degenerative joint disease, status post partial knee replacement have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256-63 (2014).

2. The criteria for a disability rating of 30 percent as of October 9, 2013 for right knee degenerative joint disease, status post partial knee replacement have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

While there is no evidence that the Veteran received a letter regarding the types of medical and lay evidence he may provide (or request VA to obtain) to demonstrate a worsening or increase in the severity of the disability at issue and as to how VA determines disability ratings, to the extent the Board is deciding his claim, it is being granted, consequently, any error related to the VCAA with respect to this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The RO rated the Veteran's service-connected right knee disability under DC 5260, for limitation of flexion of the leg. See 38 C.F.R. § 4.71a. The Veteran contends he should be rated under DC 5055 (knee replacement). See id.

DC 5055 provides that knee replacements warrant a 100 percent rating for one year following implantation of the prosthesis and a minimum 30 percent rating following the one-year period. 38 C.F.R. § 4.71a. A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity after the one-year period. Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5261, and/or 5262. Id.

The various manifestations of a service-connected knee disability may be rated separately under the appropriate DC(s).

DC 5256 assigns the following ratings for ankylosis of the knee: 30 percent for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; 40 percent for in flexion between 10 degrees and 20 degrees; 50 percent for in flexion between 20 degrees and 45 degrees; and 60 percent for extremely unfavorable ankylosis, in flexion at an angle of 46 degrees or more.

DC 5257 assigns the following ratings for recurrent subluxation or lateral instability of the knee: 10 percent for slight instability; 20 percent for moderate instability; and 30 percent for severe instability. See 38 C.F.R. § 4.71a.

DC 5258 assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

DC 5259 assigns a 10 percent rating for the removal of symptomatic semilunar cartilage.

DC 5260 assigns the following ratings for limited flexion of the leg: 0 percent for flexion limited to 60 degrees; 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees. See 38 C.F.R. § 4.71a.

DC 5261 assigns the following ratings for limitation of extension of the leg: 0 percent for extension limited to 5 degrees; 10 percent rating for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees. Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71(a).

The Veteran's medical records confirm that in October 2012 he had a right knee medial compartment replacement. See PMRs. His physician confirmed this involved inserting an artificial knee joint, or prosthesis, in the medial compartment of his knee. See March 2014 Physician's Letter.

In a February 2013 rating decision and subsequent October 2014 Statement of the Case, the RO noted that DC 5055 is only warranted when a Veteran undergoes a total knee replacement, and here, the Veteran had a partial knee replacement. But the provisions of DC 5055 do not distinguish between total and partial knee replacements, nor is there any evidence that they were meant to make that distinction. As the Veteran has a prosthesis in his right knee, his right knee should be rated according to DC 5055.

As such, the Veteran is entitled to a temporary total disability evaluation for his right knee from February 1, 2013 to October 8, 2013 - the remainder of the one year period following the Veteran's right knee arthroplasty on October 9, 2012.

Because DC 5055 specifies that a 30-percent disability rating is the minimum evaluation following a knee replacement, the Veteran is also entitled to a 30 percent rating as of October 9, 2013.

Entitlement to a disability rating in excess of 30 percent as of October 9, 2013, including on an extraschedular basis, is addressed in the REMAND section, as the Veteran has not been afforded a VA examination since his knee replacement.


ORDER

Entitlement to a total evaluation for right knee degenerative joint disease, status post partial knee replacement from February 1, 2013 to October 8, 2013 is granted.

Entitlement to a 30 percent disability rating as of October 9, 2013 for right knee degenerative joint disease, status post partial knee replacement is granted.


REMAND

The issues of entitlement to an initial compensable rating for headaches and to a disability rating in excess of 30 percent as of October 9, 2013 for right knee degenerative joint disease, status post partial knee replacement, including on an extraschedular basis require further development, to include providing VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file.

2. Obtain any outstanding VA treatment records (VAMRs) from October 2012 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination to assess the nature and severity of the Veteran's headaches. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The examiner should identify the nature, frequency, and severity of the symptoms associated with the Veteran's headaches.

b. The examiner must specifically indicate whether the Veteran suffers very frequent, completely prostrating attacks productive of severe economic inadaptability; characteristic prostrating attacks occurring on average once a month; characteristic prostrating attacks averaging one in two months; or less frequent attacks. The examiner must assess whether headaches require rest periods during most days.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

June 2010 VA Examination Report, noting the presence of cluster headaches that occur for around 3 weeks at a time every one to three years.

April 2014 Hearing Transcript, reporting that cluster headaches last anywhere from three weeks to two months, and occur a minimum of one to three years per year, and many times more than that.

4. Schedule a VA examination to assess the nature and severity of the Veteran's right knee degenerative joint disease, status post partial knee replacement. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the Veteran's service-connected right knee disability, to include any instability and limitations on range of motion. The examiner must:

i) Provide the range of motion of the right knees, expressed in degrees.

State whether the flexion of the right knee is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the right knee is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

State whether any functional loss due to pain and/or weakness causes disability beyond that reflected on range of motion measurements.

ii) Conduct repetitive motion testing and note any decrease of range of motion after repetitive use, in degrees. Specifically, determine whether the right knee exhibits weakened movement, excess fatigability, incoordination, painful motion, and/or pain with use.

iii) State whether the Veteran experiences recurrent subluxation or lateral instability of the right knee and, if instability exists, the degree of instability (severe, moderate, or slight).

iv) State whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and/or fibula, or genu recurvatum of the right knees.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

Private Medical Records (PMRs), pertaining to the Veteran's partial right knee replacement in October 2012.

5. Then, review the medical examination reports to ensure that they adequately respond to the above instructions. If the reports are deficient in this regard, return the case file to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to an initial compensable disability rating for headaches and entitlement to a disability rating in excess of 30 percent as of October 9, 2013 for right knee degenerative joint disease, status post partial knee replacement, including on an extraschedular basis. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


